Citation Nr: 0942274	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March to September 1957 and from March 1959 to November 1961.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran's claims file in now under 
the jurisdiction of the San Diego RO.  In August 2007 a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In October 2007, this matter was remanded for further 
development.


FINDING OF FACT

The evidence of record reasonably establishes that the 
Veteran's right knee disability, degenerative joint disease 
(DJD) resulted from an injury sustained in service.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor its impact in this matter.
Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's DD Form-214 shows that he was awarded a 
parachutist badge.  His service treatment records (STRs) show 
that in August 1960 he was seen for right knee complaints.  A 
contusion of the right knee was diagnosed, and was treated.  
On service separation examination, the Veteran's lower 
extremities were normal on clinical evaluation.

On September 1985 VA examination, the Veteran reported that 
both knees were swollen and painful.  Crepitation was noted 
and X-rays revealed bilateral patellar spurring.

The Veteran's November 1982 to February 1989, 1991 to 1992; 
and October 2001 to January 2008 VA Long Beach Medical Center 
treatment records do not show any specific treatment for 
right knee disability.

At the August 2007 videoconference hearing, the Veteran 
claimed that his knee disability resulted from parachute 
jumps in service.  He testified that although he has not 
treated for his knee disability, he has had the symptoms of 
such disability since service (i.e., pain, stiffness, 
locking). 

On April 2008 VA examination, the Veteran reported that his 
knee pain has been getting progressively worse.  He reported 
frequent swelling and redness of the right knee with 
increased pain, occurring about once per month.  He stated 
that the flare-ups usually lasted two to three days and he 
treated them with ice packs, rest and pain medication.  He 
stated that he continues to experience stiffness and locking.  
Physical examination was unremarkable.  X-ray revealed mild 
to moderate symmetric degenerative joint change.  
Progressively worsening chronic right knee pain due to 
degenerative joint disease and tendonitis was diagnosed.  The 
examiner noted that the Veteran was a paratrooper and had an 
injury to the right knee due to a bad jump.  She stated that 
"it is a known fact that previous traumas predispose to 
development of osteoarthritis."

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
[the veteran] seeks a service connection must be considered 
on the basis of the places, types and circumstances of [the 
veteran's] service as shown by service records, the official 
history of each organization in which the veteran served, 
[the veteran's] medical records and all pertinent medical and 
lay evidence (emphasis added).  38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when: A layperson is competent to 
identify the medical condition; The layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran clearly has a right knee disability; degenerative 
joint disease and tendonitis are diagnosed.  Given his 
consistent statements and testimony of injuries sustained in 
service from a parachute jump; the supporting service records 
(which corroborate extensive jumps, i.e. parachute badge); 
and the VA examiner's opinion (in essence) that jump trauma 
in service was an etiological factor for the Veteran's 
current right knee disability, the Board finds that the 
evidence supports the Veteran's claim, and that service 
connection for his diagnosed right knee degenerative joint 
disease and tendonitis is warranted.


ORDER

Service connection for right knee degenerative joint disease 
and tendonitis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


